Exhibit 10.1

 

[g55651kgimage002.gif]

Zebra Techologies Corporation

333 Corporate Woods Parkway

Vernon Hills, Illinois 60061.3109 U.S.A.

Telephone +1.847.793.2690

 

Facsimile +1.847.913.2575

 

ceturnbu@zebra.com

 

www.zebra.com

 

Charles E. Turnbull

President

 

 

August 16, 1999

 

Mr. Michael T. Edicola

36 Copperfield Drive

Hawthorn Woods, Illinois  60047

 

Dear Mike,

 

This letter confirms my offer to you to join Zebra Techologies Corporation,
start date September 7, 1999, as Vice President, Human Resources, reporting
directly to me.  This updated version also includes a short paragraph on
severance in the event of termination.

 

With acceptance of this position, you will be part of the top-level management
team and we are all excited about your ability to contribute to our continued
success.  Developing our organizational strength and building to the vision of a
much larger company will be a challenge, but one that I know you will enjoy…as
will I.  I look forward to your arrival.

 

Base and Pay Bonus.  Your base salary of $6,923.08 will be payable bi-weekly. 
This computes to $180,000 on an annual basis.  There is also a significant
Management Bonus Plan opportunity that has a target equal to 25% of base
earnings, which when annualized is $45,000.

 

Participation in our Management Bonus Plan is based on full calendar quarters of
employment, with a portion of the bonus paid each quarter.  In your case the
bonus will be pro-rated as of your start date and will be guaranteed to pay at
least at the target level described above.  The bonus is based on a mix of
sales, gross margin, and operating profit performance versus targets plus
accomplishments compared to MBO’s.  Individual objectives will require your
input, and when finalized, will be the basis of the MBO portion of your bonus
plan.

 

Stock Options.  Also, you will be granted a Stock Option for 20,000 share of
Zebra Class A Common Stock on your first day of employment.  Zebra Techologies
Corporation Stock Options vest over 5 years at the rate of 15% on the first
anniversary of the grant, 17.5% on the second anniversary, 20% on the third
anniversary, 22.5% on the fourth anniversary and the remaining 25% on the fifth
anniversary.  Zebra options have a ten-year life from the date of grant.  This
means that the value of your option can appreciate for ten years from the Grant
Date before you are required to exercise.  You may sell up to 100% of the shares
you acquire upon exercise of each of your options with no holding period.

 

Future options are granted at the discretion of the Board of Directors and the
CEO.

 

Other Benefits.  Zebra offers family coverage in the Zebra healthcare plan
(medical/dental), life insurance coverage of $150,000 and other Zebra employee
benefit plans in accordance with the plan documents or company policy.  You will
be eligible to participate in the company’s Profit Sharing and Savings Plan and
the Employee Stock Purchase Plan (attached) in accordance with the plan
documents.  The Company retains its existing right to amend or terminate at any
time any employee benefit plan.

 

--------------------------------------------------------------------------------


 

Vacation.  With respect to vacation, in addition to the standard vacation plan,
you will receive additional paid vacation days so that in total, you will not
have less than three weeks vacation per year.

 

Termination.  If you are terminated for other than cause, you will receive 6
months base salary continuation and outplacement assistance.  All salary
continuation payments cease when you accept other employment.

 

Zebra Techologies Corporation expects each of its employees who have access to
confidential business information to keep such information confidential.  It is
also our policy to avoid the use of confidential information, which you may have
concerning your previous employer.  We are including our standard form
Employment Agreement and request you review it and upon acceptance of our offer,
sign and return it with the signed offer letter to my attention.  If there are
any conflicts between the referenced Employment Agreement and this letter, this
letter will prevail.

 

This offer is contingent upon successful completion of the referencing process. 
Your employment is also subject to passing a drug screening which you will
schedule with the Human Resources team.

 

Your employment is for no specific period of time, and both you and the Company
may terminate the employment relationship per the above agreement.

 

The letter contains the entire agreement concerning our offer of employment and
may not be modified or changed unless in writing signed by me.

 

To acknowledge acceptance of this offer, please sign and return to me one copy
of this letter.

 

Best regards,

ACCEPTED:

 

 

/s/Charles E. Turnbull

 

/s/Michael T. Edicola

 

 

 

Charles E. Turnbull

Michael T. Edicola

President

 

 

8/17/99

 

 

Date

 

--------------------------------------------------------------------------------